                    Case 1:18-cr-00217-KMW Document 344 Filed 06/?5/21 Page 1 of 1

                                  BRAFMAN           &   ASSOCIATES,                 ~ DS SDNY
                                                ATTORNEYS AT LAW                    DOCUMENT
                                          256 FIFTH AV ENUE , 2ND FLOOR             ELECTRONICALLY FILED
                                            NEW Y OR K , N EW YO RK 10001

                                            TELEPHONE : 1212) 7 50 -7 800
                                                                                    DOC#:
                                            FA CS IMI LE : 121 2 ) 75 0-39 06
                                                                                    DATE FI-L-ED   __7-r--
                                                                                               _:_ G   ~-t:t--.f~
                                                                                                                -        ,
                                        E-MAIL : ATTORNEYS@BRAF L AW.COM

BEN.JAMIN BRAFMAN
                                                                                                        ANDREA L. ZELLAN
  MARK M. BAKER                                                                                          .JACOB KAPLAN
   OF COUNSEL
                                                                                                        TEN Y R. GERAGOS
MARC A . AGNIFILO                                                                                         ADM ITTED IN NY & CA
   OF COUNSEL                                                                                             STUART GOLD
 ZACH INTRATER
   OF COUNSEL




                                                                                June 25 , 2021
       VIA ECF
       Honorable Kimba M. Wood
       United States District Court
       Southern District of New York
       500 Pearl St.
                                                                                                 MEMO ENDORSED
       New York, NY 10007-1312

                        Re: United States v. Goldstein, 18 CR 217 (KMW)

       Dear Judge Wood:

               As part of the bail conditions in the above-referenced case, Jeff Goldstein's travel was
       limited to the Southern and Eastern Districts of New York and the District of New Jersey for                     _        r;,)) -
       counsel visits and employment purposes. We now write requesting that the Court add the Districj                 ~V'-'T

       of Maine to these travel restrictions, as Goldstein will be relocating there with his family in July.                 ~
       Goldstein will provide his address in Maine to Pretrial Services in advance of his trip.

               We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
       (Officer Andrew Abbott), and both have no objection to our request.

                Thank you for your consideration.

                                                                          Respectfully submitted,

                                                                         ~7::a;tdM
                                                                          Jacob Kaplan, Esq.

       cc:      AUSA Noah Solowiejczyk (via ECF)
                Pretrial Services Officer Andrew Abbott (via email)
                                                                                                   ~-2.Q-2.1
                                                                            SO ORDERED:             N.Y., N.Y.



                                                                                    KIMBA M. WOOD
                                                                                          u.s.o.J.
